Citation Nr: 0844329	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for grand 
mal epilepsy.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1970 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).   

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

The Board notes that the August 2006 rating decision also 
denied a claim of entitlement to service connection for a 
back condition.  A statement from the veteran dated in August 
2006 references the spine claim.  This was not construed as a 
notice of disagreement, and no statement of the case was 
issued.  However, in the September 2008 hearing before the 
undersigned, it is clear that the veteran had intended to 
pursue the low back claim.  Resolving all reasonable doubt in 
the veteran's favor, the August 2006 communication is deemed 
to constitute a notice of disagreement.  Accordingly, the 
issues for consideration are as indicated on the title page 
of this decision.  

Therefore, the issue of entitilement to service connection 
for a back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  In an unappealed November 1993 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for seizures.  

2.  The evidence added to the record since November 1993, 
when viewed by itself or in the context of the entire record, 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the grand mal 
epilepsy claim.  

3.  The veteran's glaucoma was not shown in-service and a 
preponderance of the evidence is against a finding that his 
glaucoma is otherwise related to service. 


CONCLUSIONS OF LAW

1.  The November 1993 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for grand mal seizures is final. 38 U.S.C.A. 
§ 7105 (West 2002).

4. The evidence received subsequent to the November 1993 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for grand 
mal seizures have not been met. 38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  The criteria for service connection for glaucoma have not 
been met.  38U.S.C.A. § 1110, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought. To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. 
Kent, supra.  In this case, the notice letter provided to the 
veteran in December 2005, prior to adjudication of the 
claims, included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the epilepsy claim 
was previously denied.  In addition, this letter fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence. The veteran was also asked to submit 
evidence and/or information in his possession to the RO.

Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial. 

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal until a letter dated in October 2006.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records.  Additionally, post-service reports 
of VA and private treatment and examination are of record. 
Also, lay statements have been affiliated with the claims 
folder.  Finally, the veteran has been afforded a hearing 
before the undersigned Veterans Law Judge.  

The Board declines to obtain a VA medical examination with 
etiology opinion with regard to the claim of entitlement to 
service connection for glaucoma.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, and a remand for a 
medical opinion with regard to the contentions of the veteran 
is not in order.

As discussed in more detail below, the evidence in this case 
does not indicate any decreased vision nor any diagnosed 
disability of either eye during service or within a year 
following service.  Furthermore, the evidence does not 
contain a probative indication that the veteran's current 
glaucoma may be associated with the veteran's service which 
concluded multiple decades prior to initial diagnosis.  There 
is sufficient medical evidence of record for the Board to 
decide this claim, as his treatment records do not indicate a 
link between his glaucoma and his military service, and 
contemporaneous service medical records show 20/20 vision 
throughout service with clinically evaluated normal eye 
health.  In light of the record, the duty to assist is not 
invoked since no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).

In sum, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II. New and Material Evidence 

The veteran is claiming entitlement to service connection for 
grand mal epilepsy.  He specifically contends that his 
epilepsy disorder had its onset during active service.  The 
veteran emphasizes that prior to his military service he was 
never treated for epilepsy, blackouts, or any other related 
symptomatology.  The veteran further asserts that he began to 
experience epileptic episodes only upon basic training 
subsequent to a camp-wide breakout of meningitis.  

Historically, the veteran's claim was first raised in June 
1971.  In a July 1971 rating decision, the RO denied the 
claim on the basis that the veteran's epilepsy existed prior 
to active service, and that a seizure disorder had not been 
aggravated by such service.  The veteran did not appeal that 
determination and it became final. See 38 U.S.C.A. § 7105.  
In November 1977, the veteran requested to reopen his claim 
for service connection for epilepsy.  A July 1978 Board 
decision denied the claim finding that the veteran had 
entered service with a pre-service history of epilepsy, 
characterized by blackout spells and convulsions.  The Board 
also found that there had been no advancement of the pre-
service level of severity of the veteran's epilepsy 
disability was caused by his tour of military service.  The 
veteran did not appeal that determination and it became 
final. See 38 U.S.C.A. § 7104.  

The veteran's subsequent attempts to reopen his claim were 
again denied in rating decisions in October 1990 and November 
1993 for lack of new and material evidence.  The veteran did 
not appeal the November 1993 determination and it became 
final.  See 38 U.S.C.A. § 7105  

Based on the procedural history outlined above, the issue for 
consideration as to epilepsy is, again, whether new and 
material evidence has been received to reopen the claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim to reopen in November 2005, after 
this date, the new version of the law is applicable in this 
case.  Under the revised regulation, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). 
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's claim was last finally 
considered in November 1993.  At that time, the evidence of 
record included service medical records, post-service reports 
of VA examinations, private treatment records, and lay 
statements in support of the veteran's claim.  The service 
medical records indicated that the veteran entered service 
with a preexisting history of epilepsy, characterized by 
blackouts and convulsions.  Separation from service was 
effectuated pursuant to the medical board's diagnosis of 
epilepsy; the disability was considered not aggravated during 
enlistment.  Post-service evidence, including a VA 
examination, shows that the veteran's seizure disorder was 
the result of a head injury that occurred at the age of 14.  
Because the veteran's epilepsy existed prior to service and 
was not shown to have been aggravated therein, the RO again 
denied the claim in November 1993.

Evidence added to the record since the time of the final RO 
denial in November 1993 includes the following: Medical 
records from the Arkansas Department of Corrections, dated 
February 1999 to September 2005; VAMC, Little Rock, AR, 
treatment records, dated December 2006 to March 2007; hearing 
testimony from September 2008; and statements from the 
veteran in support of his claim.  

The evidence detailed above was not previously before 
decision makers.  Nevertheless, the private medical records 
submitted only show continued treatment for conditions not 
related to the instant claim; in other words, they contain no 
objectively documented evidence of seizure-related 
aggravation based on the veteran's period of active military 
service.  Moreover, a December 2006 VAMC treatment record 
notes that the veteran "does not currently have seizure 
disorder" at this time. (Emphasis added).  In as much as 
this evidence is not cumulative or redundant of evidence 
already associated with the claims file, such evidence is 
found to be new under 38 C.F.R. § 3.156(a).

However, while new, the evidence added to the record 
subsequent to the last final RO decision in November 1993 is 
not material.  The additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  In 
fact, the evidence submitted shows that the veteran does not 
currently have a seizure disorder; this fact tends to negate 
the veteran's underlying claim for service connection. 

The veteran's original claim had been denied because the 
evidence failed to show that his pre-existing seizure 
disorder was aggravated by his military service.  The 
recently submitted medical reports showing treatment for a 
variety of unrelated conditions, to include evidence against 
the existence of a current seizure disorder, do not provide a 
basis for substantiating the claim.  

To the extent that the veteran offered testimony at his 
November 2008 hearing in an attempt to establish incurrence, 
and/or aggravation of his preexisting condition in service, 
the Board notes that such evidence essentially constitutes 
reiterations of the veteran's assertions made in connection 
with the prior denials, and, thus, cannot be considered "new" 
within the meaning of 38 C.F.R. § 3.156(a). See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding medical causation, any 
statements purporting to do so cannot constitute material 
evidence. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported testimony, even if new, cannot 
serve as a predicate to reopen the previously disallowed 
claim because it is not material.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In sum, to be material in the present case, the evidence must 
at least be in equipoise as to whether a preexisting seizure 
disorder was aggravated by active service.  Such evidence was 
lacking at the time of the last final denial in November 
1993, and remains lacking at the present time.  For these 
reasons, the Board finds that material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the previously 
denied claim must be denied.

III.  Service Connection for Glaucoma

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the  
presumptive period after service, so as to permit a finding  
of service connection, subsequent manifestation of the same  
chronic disease at any later date, however remote, are  
service connected unless clearly attributable to intercurrent  
causes.  38 C.F.R. § 3.303(b).

In this case, the veteran maintains that his current glaucoma 
is associated with his active duty.  He asserts that it may 
have been caused by seizure-related injury to the head, or by 
treatment received for his preexisting seizure disorder.  

The veteran's entrance and separation examinations in 1970 
and 1971, respectively, are negative for abnormalities of the 
eyes.  Contemporaneous service medical records show 20/20 
vision throughout service with clinically evaluated normal 
eye health.  The service medical records are otherwise silent 
as to complaints, treatment or diagnoses for glaucoma, or 
other related eye disease.  

At a September 2008 hearing, the veteran testified that was 
first diagnosed with glaucoma in the early 1990's.   He 
stated that his vision problems, including watering of the 
eyes and visual disturbances, dated back to the late 1970's; 
he did not, however, seek treatment for an eye condition at 
that time.  

A review of the claims file reveals that he was first 
diagnosed with primary open angle glaucoma in July 1999.  In 
this regard, the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  

Moreover, although the veteran has expressed his opinion that 
his current glaucoma may be related to his period of service, 
as a lay person he is not competent to provide competent 
evidence as to medical etiology or render medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  As such, the veteran is competent to report that 
his eyes watered and that his vision was blurry.  However, 
the Board rejects the veteran's statements as competent 
evidence to substantiate that his glaucoma had its onset 
during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Based on the foregoing evidence, or lack thereof, service 
connection is not warranted for glaucoma.  Although the 
veteran has a current diagnosis of glaucoma, there is no 
competent medical evidence that it is related to service.  
The first indication in the claims folder of a disability was 
not until 1999, which is 28 years after service discharge.  
As previously noted, the lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  Moreover, there is simply no 
medical evidence of record which provides a nexus between 
current disability and service.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In this case, the preponderance 
of the evidence is against the veteran's claim.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for grand mal epilepsy is denied.

Entitlement to service connection for glaucoma is denied.  


REMAND


Review of the veteran's claims file discloses that, in August 
2006, he filed what essentially amounts to a notice of 
disagreement with an August 2006 rating decision, which 
denied service connection for a back disability.  See 38 
C.F.R. § 20.301 (2007).  The veteran has not been furnished a 
statement of the case which addresses this issue.

In such cases, under judicial precedent, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case. See Pond v. West, 12 Vet. App. 341 
(1999); Manlicon v. West , 12 Vet. App. 238 (1999).  
Accordingly, the issues of the propriety of the reductions 
must be remanded to the RO for additional action.


Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case to the veteran with respect to his 
claim for entitlement to service 
connection for a back disability.  The 
veteran and his representative must be 
advised of the need to file a Substantive 
Appeal following the issuance of the 
Statement of the Case if the veteran 
wishes to complete an appeal from that 
decision.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


